DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 5 is objected to because of the following informalities:  the recitation “the outer frame of one of one of…” appears to contain a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 is written to be dependent on claim 8, which is not proper.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Szonyi, US 2020/0385935 A1.
Regarding claim 1, Szonyi teaches a kit comprising:
(a) a plurality of interior paving blocks (10), each interior paving block having an upper side having a walking surface (11), a lower side (opposite to 11) and an outer frame member extending between the upper and lower sides (sides), the outer frame member extending around a perimeter of the paving block, the outer frame member having first engagement members (protrusions and recesses); and, 
(b) a plurality of edge paving blocks (30), each edge paving block having an upper side having a walking surface, a lower side, an inner side and an opposed outer side, each of the inner and outer side extending between the upper and lower sides of the edge paving block, the outer side has a smooth surface and the inner side comprises mating second engagement members (Figure 10) whereby the first engagement members of one of the interior paving blocks is inter-engageable with the mating second engagement members of one of the edge paving blocks.
Regarding claim 2, as evident in the protrusions and recesses, the mating second engagement members of one of the edge paving blocks inter-engages in a downward direction when one of the interior paving blocks is positioned on the ground.
Regarding claim 3, as shown in Figures 1 and 10, the first engagement members comprise male engagement members and the mating second engagement members comprise female engagement members.

Regarding claim 7, it is noted that the inclusion of both claims 6 and 7 demonstrate a lack in criticality as to which engagement members being on which block.  As shown in Figures 1 and 10, the first engagement members comprise male engagement members and the mating second engagement members comprise female engagement members.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Szonyi as applied above in view of Prinz et al., US 9,512,623 B1.
Regarding claim 4, while Szonyi fails to disclose that the mating second engagement members comprise generally V-shaped recesses, Prinz teaches paving blocks with interlocking protrusions and recesses that have a V-shape.  It would have been obvious to one of ordinary skill in the art to modify Szonyi’s protrusions and recesses to have a generally V-shape in view of Prinz’s suggestion based on design choice.
Regarding claim 8, while Szonyi fails to disclose that the mating second engagement members comprise generally V-shaped recesses, Prinz teaches paving blocks with interlocking protrusions and recesses that have a V-shape.  It would have been obvious to one of ordinary skill in the art to modify Szonyi’s protrusions and recesses to have a generally V-shape in view of Prinz’s suggestion based on design choice.
Claims 5, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Szonyi, US 2020/0385935 A1 in view of Wolf, US 5,234,738.
Regarding claim 5, Szonyi discloses the outer frame of one of one of the interior paving blocks comprises a side face that inter-engages with the inner side of one of the edge paving blocks.  While Szonyi discloses using edge paving blocks with corner paving blocks (Figures 9 and 10) to form the perimeter of the pavement but fails to disclose the inner side of one of the edge paving blocks is longer than the side face, Wolf teaches a pavement comprising interior paving blocks and edge paving blocks in which one of the edge paving blocks is longer than a side face of one of the interior paving blocks (Wolf’s Figure 1).  It would have been obvious to one of ordinary skill in the art to modify Szonyi’s edge paving blocks such that the inner side of one of the edge paving blocks is longer than the side face in view of Wolf’s disclosure as an alternate way to form the perimeter of the pavement.
Regarding claim 9, Szonyi teaches a kit comprising:
(a) a plurality of interior paving blocks (10), each interior paving block having an upper side (11) having a walking surface, a lower side (opposite to 11) and an outer frame member (sides) extending between the upper and lower sides, the outer frame member extending around a perimeter of the paving block, the outer frame member having first engagement members (protrusions and recesses); and, 
(b) a plurality of edge paving blocks (30), each edge paving block having an upper side having a walking surface, a lower side, an inner side and an opposed outer side, each of the inner and outer side extending between the upper and lower sides of the edge paving block, the inner side comprises mating second engagement members (Figure 10) whereby the first engagement members of one of the interior paving blocks is inter-engageable with the mating second engagement members of one of the edge paving blocks, wherein the outer frame of one of one of the interior paving blocks comprises a side face that inter-engages with the inner side of one of the edge paving blocks.
While Szonyi discloses using edge paving blocks with corner paving blocks (Figures 9 and 10) to form the perimeter of the pavement but fails to disclose the inner side of one of the edge paving blocks is longer than the side face, Wolf teaches a pavement comprising interior paving blocks and edge paving blocks in which one of the edge paving blocks is longer than a side face of one of the interior paving blocks (Wolf’s Figure 1).  It would have been obvious to one of ordinary skill in the art to modify Szonyi’s edge paving blocks such that the inner side of one of the edge paving blocks is longer than the side face in view of Wolf’s disclosure as an alternate way to form the perimeter of the pavement.
Regarding claim 10, the resulting combination includes the limitation, since as evident in Szonyi’s protrusions and recesses, the mating second engagement members of one of the edge paving blocks inter-engages in a downward direction when one of the interior paving blocks is positioned on the ground.
Regarding claim 11, the resulting combination includes the limitation, since as shown in Szonyi’s Figures 1 and 10, the first engagement members comprise male engagement members and the mating second engagement members comprise female engagement members.
Regarding claim 13, the resulting combination includes the limitation, since as shown in Szonyi’s Figures 1 and 10, the first engagement members comprise male engagement members and the mating second engagement members comprise female engagement members.
Regarding claim 14, it is noted that the inclusion of both claims 13 and 14 demonstrate a lack in criticality as to which engagement members being on which block.  As shown in Figures 1 and 10, the first engagement members comprise male engagement members and the mating second engagement members comprise female engagement members.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Szonyi in view of Wolf as applied above, further in view of Prinz et al., US 9,512,623 B1.
Regarding claim 12, while the resulting combination fails to disclose that the mating second engagement members comprise generally V-shaped recesses, Prinz teaches paving blocks with interlocking protrusions and recesses that have a V-shape.  It would have been obvious to one of ordinary skill in the art to modify the protrusions and recesses of the resulting combination to have a generally V-shape in view of Prinz’s suggestion based on design choice.
Regarding claim 15, while the resulting combination fails to disclose that the mating second engagement members comprise generally V-shaped recesses, Prinz teaches paving blocks with interlocking protrusions and recesses that have a V-shape.  It would have been obvious to one of ordinary skill in the art to modify the protrusions and recesses of the resulting combination to have a generally V-shape in view of Prinz’s suggestion based on design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  Vaughan, US 2008/0010936 A1 and Mullen, US 4,921,741 are cited for teaching edging tiles that have an interior edge longer than the mating edge of an interior tile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671